Perlin, C. J. This matter coming on to be heard by the Court of Claims, the following findings are hereby made: 1. Claimant has duly filed his complaint for time unjustifiably imprisoned pursuant to the Illinois Statutes governing the same. 2. Claimant Dillard was imprisoned at Menard State Penitentiary from November 12, 1969, until August 8, 1972, a total of two years, eight months and twenty-five days. 3. Claimant’s conviction was reversed by order of the Illinois Appellate Court, Fifth Appellate District. 4. On August 27, 1974, Claimant received a pardon from the Governor of the State of Illinois on the ground of innocence of the crime for which he was imprisoned. 5. Claimant was employed at the Performing Arts Training Center and Pudgey’s Tavern in East St. Louis, Illinois, at the time of the aforementioned imprisonment at a rate of $360.00 per month. 6. Sec. 8(c) of the Court of Claims Act provides that awards may be granted for unjust imprisonment of five years or less, for not more than $15,000.00. It is therefore ordered by this Court that Claimant be awarded the sum of Nine Thousand Dollars ($9,000.00).